DETAILED ACTION
Status of the Claims
1.	Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (US 2009/0321257) in view of Feldman et al. (US 2014/0026646).

	Providing a substrate (base plate 101; [0244]);
	forming a defined pattern on the substrate (recess 102 reads on pattern in formed on the substrate; [0246][0415] and Fig 2).
Takahara et al. teach a conductive layer (electrode 111a) is formed on the recess (see Fig 2 and [0417]) but do not teach a plurality of conductive particles disposed on the pattern. 
However, Feldman et al. teach biosensor for determining concentration of glucose in same comprised of working electrode and conductive particles disposed on the working electrode to increase the effective surface area of the electrode and improves uniformity of distribution of one or more sensing components on the electrode (see abstract and [0030][0024]).
Since Feldmand et al. and Takahara et al. are to same field of endeavor i.e. biosensor, therefore, one of ordinary skill in the art before the effective filing date of the invention would be motivated in view of Feldman et al. teaching to dispose conductive particles onto the conductive layer/electrode 111a of Takahara et al. because addition of conductive particles would improve the uniformity of distribution of one or more sensing components on the electrode and would also increase the surface area of the working electrode for better detection of target analyte. 


	a substrate (base plate 101; [0244]);
	a defined pattern formed on the substrate (recess 102 reads on pattern in the substrate; [0246][0415] and Fig 2).
Takahara et al. teach a conductive layer (electrode 111a) is formed on the recess (see Fig 2 and [0417]) but do not teach a plurality of conductive particles disposed on the pattern. 
However, Feldman et al. teach biosensor for determining concentration of glucose in same comprised of working electrode and conductive particles disposed on the working electrode to increase the effective surface area of the electrode and improves uniformity of distribution of one or more sensing components on the electrode (see abstract and [0030][0024]).
Since Feldmand et al. and Takahara et al. are to same field of endeavor i.e. biosensor, therefore, one of ordinary skill in the art before the effective filing date of the invention would be motivated in view of Feldman et al. teaching to add conductive particles onto the conductive layer/electrode 111a of Takahara et al. because addition of conductive particles would improve the uniformity of distribution of one or more sensing components on the electrode and would also increase the surface area of the working electrode for better detection of target analyte. 

Claim 9, Takahara et al. teach the defined pattern includes a plurality of rounded grooves formed on the substrate (the recess 102 could have curved shape [0280]).
Claim 10, modified Takahara et al. in view of Feldman et al. teach the conductive particles are disposed on the conductive layer (electrode 111a) (see rejection of claim 8 above), therefore, the conductive layer is between the substrate (base plate 101) and conductive particles.

4.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. and Feldman et al. as applied to claim 1 above, and further in view of Fredenberg et al. (US 2009/0229857).
 	Claims 2-4, Takahara et al. teach anisotropic etching is used to form plurality of recess in the shape of inverted triangular grooves with acute angles on the substrate (Fig 2 and [0414]) but do not teach the step of forming a protective layer on the substrate, forming plurality of openings on the protective layer using lithography and dry-etching and forming grooves through the openings. 
	However, Fredenberg et al. teach method of forming an electrode comprised of forming an etch-mask 12 of insulating layer (reads on protective layer) on one side of the substrate, forming plurality of openings i.e pattern in the insulating layer using lithography and etching and applying conducting electrode layer inside the cavities through the openings (Figs 4a-4e and [0144][0031]) wherein the etching could be dry etching [0020].
	Since Fredenberg et al. and Takahara et al. are to same field of endeavor i.e. forming electrode on a substrate, therefore, one of ordinary skill in the art before the effective filing date of the invention would be motivated in to use method steps of Fredenberg et al. to pattern the insulating layer for forming the respective recess/grooves in the substrate of Takahara et al. because these method steps were well known in art for forming through anisotropic etching electrode on the substrate and therefore incorporating such steps would have given similar results with reasonable expectation.

5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al., Feldman et al. and Fredenberg as applied to claim 4 above, and further in view of Washizu et al. (US 2001/0047941).
	Claim 5, modified Takahara et al. teach removing insulating layer/etch mask (see Fredenberg [0129]) and forming the inverted triangular grooves with acute angles (Fig 2 and [0414]). Takahara et al. teach the recess 102 could have curved shape on the substrate [0280] but do not teach triangular grooves are rounded using isotropic etching, wherein a wavy pattern of rounded grooves is formed on the substrate. 
	However, Washizu et al. teach forming differed shaped grooves in a silicon wafer (see Figs 15A-15B) wherein rounded grooves are made using isotropic etching [0148]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Washizu et al. teaching to try the use of isotropic etching method to round the triangular grooves of Takahara et al. because choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success is likely to be obvious to person of ordinary skill in the art to arrive at the claimed invention. 

Claim 6, modified Takahara et al. teach forming electrode 111a on the recess using sputtering [0417].

6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al., Feldman et al.,  Fredenberg and Washizu et al. as applied to claim 6 above, and further in view of Chen et al. (US 2009/0008247).
	Claim 7, modified Takahara et al. in view of Feldman et al. teach depositing conductive particles onto the electrode 111a but do not teach forming a colloidal metal solution of conductive particles and colloidal solution on the conductive layer, wherein the conductive particles are formed after the colloidal solution dried. 
	However, Chen et al. teach method of depositing conductive particles onto an electrode comprised of forming a colloidal solution of gold and sodium citrate and solution of gold particles were deposited onto the electrode to form nano-scaled gold particle layer [0086]. Chen et al. do not explicitly teach the colloidal solution is dried, however it is apparent that drying step occurs to form a layer of nano-scaled after the deposition of colloidal solution. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method steps of Chen et al. to deposit conductive particles onto the electrode of Takahara because the method steps are less complicated and provides a test strip with strong electric signals (see Chen et al. [0007]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796